DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9, 10, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Chem. Commun., 2013, 49, 6846-6848), hereinafter, “Chen 1”.
With respect to claims 1, 2, 5, 6, 10, 17, 18, and 20, Chen 1 discloses an arene perfluorinated metal-organic framework (ligand 3) and a heteroarene perfluorinated metal-organic framework (ligand 4), wherein ligands 3 and 4 are perfluorinated linkers and the secondary building unit for both comprising copper (“secondary building unit comprising a metal”). 
Regarding claim 9, Chen 1 discloses wherein the copper metal in the secondary building unit is in the form of clusters (paragraph spanning Pages 6846-6847). 

Claims 1, 5, 7, 9, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Inorg. Chem., 2006, 49, 8882-8886), hereinafter, “Chen 2”.
2(BDC-F4)3(DMF)-(H2O)·DMF (Abstract, see also Page 8883, left column, BDC-F42- structure), wherein the secondary building unit comprises clusters (see Page 8884, left column, “Crystal Structure Descriptions of 1 and 2”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gref et al. (U.S. Patent Publication # 2015/0150981), hereinafter “Gref”.

The Examiner acknowledges that one would have to select the identified perfluorinated linkers (5 of about 40 linkers in claim 3) to combine with the selected metals (3 of 8 in claim 3).  One of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” the combination of the above identified embodiments for the metal and the linker as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  
With respect to claim 12, Gref does not specifically disclose hafnium; however, one of ordinary skill in the art would expect hafnium to be able to participate in a metal organic framework according to Gref, as it is also a member of the Group 4 metals. It has been held that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”) 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2 d 688, 16 USPQ2d 1897 (Fed. Circ. 1991). See MPEP § 2144.08. Case law holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by substitution of similar metals) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

s 1-5, 7-9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Weireld et al. (U.S. Patent Publication # 2012/0085235), hereinafter “De Weireld”.
With respect to claims 1-5, 7-9, and 13-20, De Weireld discloses a metal organic framework (Paragraph [0006]) comprising a secondary building unit comprising zirconium, aluminum, gallium, or indium (“a metal”; a Group 13 metal”) (Paragraph [0007]), and a spacer ligand (“linker”) (Paragraph [0013]) which can be selected as tetrafluoroterephthalate (“perfluorinated linker” consistent with claim 7 and the first structure recited in claim 17) (Paragraph [0033]). 
	The Examiner acknowledges that one would have to select tetrafluoroterephthalate as the fluorinated linker (1 of about 25 in Paragraph [0033]) to combine with the selected metals (4 of 13 in Paragraph [0007]).  One of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” the combination of the above identified embodiments for the metal and the linker as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  
With respect to claim 12, De Weireld does not specifically disclose hafnium; however, one of ordinary skill in the art would expect hafnium to be able to participate in a metal organic framework according to De Weireld, as it is also a member of the Group 4 metals. It has been held that  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”) 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2 d 688, 16 USPQ2d 1897 (Fed. Circ. 1991). See MPEP § 2144.08. Case law holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by substitution of similar metals) are generally of sufficiently close structural In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01 October 2021